MacLean, J.
By writing, dated April 1, 1903, the premises known as 309 Bivington street in this city were demised to the tenants herein, Samuel Lowenstein and Bernard Lowenstein, parties of the second part, for the term of five years and one month. Bight to cancel this lease at any time upon fifteen days’ written notice and upon terms to the said parties of the second part, their executors, administrators or assignees,” was therein reserved to the parties of the first part, the lessors, and therein provided that “ service of such notice may he made by delivering the same in person to the parties of the second part, or by enclosing the same in a post-paid wrapper, in the general post office or any substation or letter box, addressed to the parties of the second *557part at the said demised premises.” And it was further agreed “ that the covenants and agreements contained in the written lease are binding on the parties and their legal representatives.” By deed, dated April 4, 1906, said premises were conveyed to the landlord herein, subject to the aforesaid lease. It is contended that the cancellation clause of the lease is in the nature of a reservation, personal to the parties .of the first part therein, and did not pass to subsequent grantees, because nowhere therein so recited, and was not included in the expression “ legal representatives.” In common parlance that expression means administrators or executors, but legally it is not always so exclusive. “ The term e legal representatives ’ is not necessarily restricted to the personal representatives of one deceased, but is sufficiently broad to cover all persons who, with respect to his property, stand in his place and represent his interests, whether transferred to them by his act or by operation of the law.” New York Mut. Life Ins. Co. v. Armstrong, 117 U. S. 591, 597. “When found in instruments other than those relating to the administration of estates or the affairs of the deceased persons, it has been construed sometimes to mean assignees, or a certain class of purchasers, accordingly as it was supposed the parties must have understood it.” Warnecke v. Lembea, 71 Ill. 91, 93. From the whole instrument, as well as from its several parts, from its subject matter and situation of the parties, it may be concluded that the parties to the lease understood the right to cancel, as therein provided, would pass even to subsequent grantees, and so to the landlord herein. Personal notice, pursuant to the provisions of the cancellation clause of the lease, appears to have been made on one of the parties of the second part, viz., Bernard Lowenstein, but not on the other; for, though it is deposed by one Abrahams that “ he served the within notice,” (which appeal’s to run to Messrs. Lowenstein, 309 Rivington Street, New York city), “ on Samuel and Bernard Lowenstein by depositing a true and correct copy thereof in a securely sealed post-paid wrapper and depositing same in a regular United States post-office box,” it does not appear to whom or to what .place the post*558paid wrapper was addressed. It not appearing from the lease or from the record that the tenants were a copartnership, service' of the notice of cancellation npon each was necessary, and service of the precept being made npon one of the tenants, viz., Samuel Lowenstein, who was not served with the notice of cancellation, service of the ¡notice of cancellation, etc., without service of the precept npon the other, viz., Bernard Lowenstein, was ineffectual to warrant a determination by the trial justice in favor of the landlord and against the tenants whose counsel stated on the return day that he appeared specially and later that “ the tenants filed the answer without prejudice to the motions heretofore made and the motions made to dismiss on the return day of this proceeding.” The final order should, therefore, be reversed, with costs, the plaintiff testifying that-he made no offer of what is required by the cancellation clause to any one except the tenant whom he failed to serve with the nrecept.
Final order reversed, with costs.
Gildersleeve and Amend, JJ., concur
Final order reversed, with costs.